UNITED STATES DISTRICT COURT                        FILED
                             FOR THE DISTRICT OF COLUMBIA
                                                                                 MAY 04 2010
                                                                            Clerk, U.S. District and
Angela Denise Nails,                         )                                Bankruptcy Courts
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No.
                                             )
United States Department of Labor,           )
                                             )
               Defendant.                    )


                                   MEMORANDUM OPINION

        Plaintiff Angela Denise Nails has filed an application to proceed without prepayment of

fees and a pro se complaint. The application will be granted and the complaint will be dismissed

for lack of subject matter jurisdiction.

       Nails alleges that while on the job as an employee of the federal government working in

Hanau, Germany in a military mess hall, she was injured by scalding water. CompI. at 1. She

alleges that she "submitted my forms for my work injury but I have not fI~ceived any response

about my claim for my benefits." Id.;see also id. at 2 (asserting that she has not received any

worker compensation payments). Nails seeks $30,000 for pain and suffering and for the

permanent scaring and discoloration of her left leg. Id. at 2. She also asks "the Court to

conclude that the Worker Compensation Laws did apply in 1981 to those worker [s] who worked

for the Department of [t]he Army who were working outside of the Unit~:d States." Id.

       Workplace injuries for federal employees may be compensable under the Federal

Employees Compensation Act ("FECA"), 5 U.S.C. § 8101 et seq.

       However, all decisions regarding an employee's entitlement to FECA benefits are
       made by the Department of Labor and may not be reviewed in federal court. See




                                                                                                       3
        Mason v. District o/Columbia, 395 A.2d 399, 402 (D.C. 1978); :; U.S .c. §
        8128(b) ("The action of the Secretary or his designee in allowing or denying a
        payment under [FECA] is ... not subject to review by another official of the
        United States or by a court by mandamus or otherwise.") Accordingly, the Court
        must dismiss any workers' compensation claim for lack of subject matter
        jurisdiction.

Schmidt v. Shah, _ F. Supp. 2d _,2010 WL 937920,*16 (D.D.C. Marc:h 17,2010).

        Accordingly, the Court will dismiss the complaint without prejudice for lack of subject

matter jurisdiction. A separate order accompanies this memorandum oplnion.




Date:   d.F 2- &)        -u; ( '0




                                               -2-